Name: Commission Regulation ( EEC ) No 252/92 of 31 January 1992 amending Council Regulation ( EEC ) No 206/91 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 1 . 2 . 92 Official Journal of the European Communities No L 24/89 COMMISSION REGULATION (EEC) No 252/92 of 31 January 1992 amending Council Regulation (EEC) No 206/91 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS! REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 206/91 is replaced by the following : '2. However, the use of inward processing arrange ­ ments shall not be prohibited for electrodialysed whey powder falling within CN code ex 0404 10 02 (9) (with the exception of modified whey) and for unmodified whey falling within CN code ex 0404 10 48 (l0) for use in the manufacture of unmodified whey powder falling within CN code ex 0404 10 02, of the products falling within CN codes 1702 10, 1901 10, 1901 90 90 and 2106 90 51 and of lactalbumin falling within CN codes 3502 90 51 and 3502 90 59 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 19 thereof, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products (3), as amended by Regulation (EEC) No 3209/89 (4), and in particular Article 2 thereof, Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and the Common Customs Tariff Q was amended by Regulation (EEC) No 3798/91 (6) to take account of the fact that from 1 January 1992 the wording of CN code 0404 10 is to be amended to include modified whey ; Whereas Council Regulation (EEC) No 206/91 Q provides for exemptions from the exclusion of milk products from inward processing arrangements, notably for unmodified whey ; whereas, in order to take account of the amendments to the Combined Nomenclature, the relevant CN codes listed in Article 1 (2) of that Regula ­ tion should be amended accordingly ; (9) 1992 Tane subdivision 0404 10 11 11 . (10) 1992 Taric subdivision 0404 10 91 11 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 150, 15. 6. 1991 , p. 19. 0 OJ No L 34, 9. 2. 1979, p. 2. (4) OJ No L 312, 27. 10. 1989, p. 5. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (j OJ No L 357, 28 . 12. 1991 , p. 3. P) OJ No L 24, 30. 1 . 1991 , p. 1 .